DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in reply to the amendment filed on 09/08/2022; after entry of this amendment, claims 1, 3, and 4 are currently pending in this Application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0349557 to Mizuno et al. (hereinafter Mizuno).

With respect to claim 1, Mizuno teaches a vitrified super-abrasive grain grinding stone comprising super-abrasive grains including CBN abrasive grains and diamond abrasive grains bonded together using a vitrified bond (Mizuno, Throughout the reference, in particular, abstract, Figure 2, [0040]-[0042]). Mizuno, additionally, teaches that the grindstone has a core (Mizuno, [0017] and Figure 1), and that the vitrified bond forms bond bridges between the plurality of super-abrasive grains (Figure 3) which are shown by reference no. 32. The plurality of super-abrasive grains joined together using a vitrified bond is provided on the core as shown and taught by the reference; therefore, the claimed super-abrasive grain layer is rendered obvious by the reference. This is especially in light of the fact that Mizuno teaches a core having a ring shaped grinding stone layer fixed to an outer peripheral surface of the core (Mizuno, Figure 1). Both cubic boron nitride as well as diamond are considered super-abrasive grains; as shown in Figure 3, there are instances in which the shortest distance, i.e. the thickness as claimed, between two adjacent super-abrasive grains is equal or less than an average grain size of the super-abrasive grain, and that the thickness, as claimed, is less than the length, as claimed. The thickness and length as claimed for the bond bridge can be seen between the diamond grain 36 shown on the top of the figure and CBN grain 34 below it, as well as between diamond grain as the very bottom of the figure, which a portion of it appears to have been cut in the figure, and the CBN grain to its left and top shown by reference no. 34. The claimed thickness and length can, also, be seen between a number of diamond grains shown in the same Figure. It is noted that the average grain size of the diamond grains, as shown in the Figure, is equal to or larger than the thickness, i.e. shortest distance between two adjacent diamonds as super abrasive grains. 
Also, as can be seen, what is claimed to be “thickness” is smaller than the average grain size of CBN grains and is smaller or qual to the average grain size of diamond grains. Therefore, the recitation of 10-14 are met. 
Additionally, the reference discloses bonding the super-abrasive grains using the vitrified bond as noted above; there is no disclosure that some of the grains are not bonded. Therefore, the claimed recitation of “not less than 80% of the plurality of super-abrasive grains are joined to the super-abrasive grains adjacent thereto by the bond bridges” in the super-abrasive grain layer is rendered obvious. 
Moreover, the concentration of CBN abrasive grain is 30-40 vol% and the concentration of diamond grains is 3-13 vol% (Mizuno, end of [0042]). The combination of the two concentrations falls within the claimed concentration of 20-60 vol%.

With respect to claim 3, Mizuno discloses the concentration of the CBN grains is 30-40 vol%, the concentration of diamond grains is 3-13 vol%, the concentration of vitrified bond is 20-30 vol%, and the concentration of pores is 17-47 vol% (Mizuno, end of [0042]). Thus, the reference read on the claimed volume ratio of a total of the vitrified bond, the super-abrasive grains and a pore that is not less than 99%.

With respect to claim 4, Mizuno teaches that the vitrified bond comprises 40-70 wt part of SiO2, 10-20 wt part of Al2O3, 10-20 wt part B2O3, 10-20 wt part RO (i.e. alkali earth metal), and 2-10 wt part of R2O ([0043]); all these ranges have overlapping with the claimed ones or are substantially close to them. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Additionally, and specifically with respect to the concentration of RO, MPEP states Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Calcium, magnesium and barium are known as alkali earth metals. Also, it’s known to use R2O when referring to alkali metals such as lithium, sodium, or potassium oxides. 

Response to Arguments
Applicant’s arguments, see pages 2-7, in particular, pages 2, 5, and 6 of the response, filed 09/08/2022, with respect to the rejection(s) of claim(s) 1, 3, and 4 under Takayuki have been fully considered and, in view of the amendment and remarks, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mizuno as detailed out above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731